Main, J.
— This action was instituted to recover possession of personal property, or in the alternative, damages for its detention.
Some time prior to the month of May, 1912, the defendant leased to the firm of Goodman & Helgesen, the premises at No. 132, North Broadway, in the city of Seattle. Goodman & Helgesen occupied the premises as a piano store. In June, 1912, Helgesen, one of the partners, retired from the business. Thereafter the business was continued by Goodman. In May, 1912, the plaintiff delivered the player piano in question in this action, together with others, to Goodman & Helgesen, under a written contract. In November, 1912, the defendant received the piano from Goodman in payment of the rent then owing by Goodman to the defendant.
The only question in the case is whether the writing under which the piano was delivered to Goodman & Helgesen constituted a conditional sale contract. In the recent case of Eilers Music House v. Fairbanks, 80 Wash. 379, 141 Pac. 885, this identical question upon the same contract was presented. It was there held that the writing did not constitute a conditional sale contract. For a discussion of the question, reference is made to the opinion in that case.
The judgment will be affirmed.
Crow, C. J., Gose, Ellis, and Chadwick, JJ., concur.